Citation Nr: 0216376	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  00-18 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than August 30, 1989 
for a 100 percent rating assigned to the veteran's service-
connected psychiatric disability.


REPRESENTATION

Veteran represented by:	Guam Veterans Affairs Office


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel






INTRODUCTION

The veteran had active naval service from May 1948 to June 
1956.  This matter comes to the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Manila Regional Office (RO), which 
denied the veteran's claim of entitlement to an effective 
date earlier than August 30, 1989 for a 100 percent rating of 
a service-connected psychiatric disability.

In February 2002, the Board remanded this matter to the RO in 
order that a travel Board hearing be scheduled.  The RO 
scheduled such hearing.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The veteran withdrew his hearing request in 
September 2002.  See 38 C.F.R. § 20.704(e) (2001).  
Accordingly, the Board will proceed with consideration of the 
veteran's claim based on the evidence of record, as he has 
requested.


FINDINGS OF FACT

1.  The veteran received notice and assistance commensurate 
with applicable law and regulations.  

2.  By May 1996 Board decision, a 100 percent evaluation was 
granted for the veteran's service-connected psychiatric 
disability.

3.  By rating decision in June 1996, the RO assigned an 
effective date of August 30, 1989 for the assignment of a 100 
percent rating for a psychiatric disability.  

4.  It was factually ascertainable on August 30, 1989, and no 
earlier, that the veteran met the criteria for a 100 percent 
rating for a psychiatric disability.


CONCLUSIONS OF LAW

1.  VA fulfilled the notice, assistance, and other 
requirements of VCAA.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (2002); 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326).

2.  The criteria for an effective date prior to August 30, 
1989 for the assignment of a 100 percent evaluation for a 
psychiatric disability have not been met.  38 U.S.C. § 5110 
(2002); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  VA has 
accorded the veteran several VA medical examinations and 
arranged for a travel Board hearing which the veteran 
ultimately canceled.  The veteran and his representative, 
moreover, have been accorded ample opportunity to present 
evidence and argument on his behalf.  Further, he and his 
representative have been notified of the evidence needed to 
establish the benefit sought by June 2000 statement of the 
case, June 2001 supplemental statement of the case, June 2002 
supplemental statement of the case, and by letter dated in 
March 2002.  Also, by March 2002 letter, he was advised 
regarding his and VA's respective responsibilities as to the 
matter of obtaining that evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Consequently, the Board 
concludes that VA's statutory duty to notify and assist the 
veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

Factual Background 

An April 1956 report of an in-service Medical Board indicated 
a diagnosis of anxiety reaction.  That report reflected that 
the veteran was increasingly nervous, anxious, and depressed.  
He was reportedly hampered by insecurity and was acutely 
aware of his educational deficit.  The Medical Board 
recommended that the veteran appear before a Physical 
Evaluation Board.  

By December 1956 decision, the RO granted service connection 
for anxiety reaction and rated it zero percent disabling, 
effective June 19, 1956.  By April 1957 determination, the RO 
increased that rating to 10 percent, effective June 19, 1956.

In January 1981, the RO granted an increased rating of 30 
percent for the veteran's service-connected psychiatric 
disability, effective July 25, 1980.

By March 1983 decision, the RO again granted an increased 
rating of 50 percent for the veteran's service-connected 
psychiatric disability, effective November 16, 1982.  

In April 1989, the Board determined that an evaluation in 
excess of 50 percent for the veteran's psychiatric disorder 
was inappropriate.

On August 30, 1989, the veteran filed a claim for increased 
rating for his service-connected psychiatric disability.

An August 1990 VA progress note reflected complaints of 
insomnia, headaches, and dizziness.  

November 1990 VA medical notations indicated that the veteran 
complained of symptoms of headaches, insomnia, and the like.

By November 1990 rating decision, the RO denied an increased 
rating for the veteran's psychiatric disability.

In November 1990, the veteran indicated disagreement with the 
RO determination and initiated an appeal.

On May 1991 VA psychiatric examination, the veteran arrived 
sloppily dressed and did not appear to have bathed.  His 
speech was slow, but there was no evidence of thought 
disorder.  He admitted to occasional auditory hallucinations 
and to occasional paranoid ideation.  His affect was blunted 
and his mood was anxious.  Insight into his condition was 
minimal.  He performed poorly on cognitive testing.  The 
examiner diagnosed moderate dementia, psychotic disorder not 
otherwise specified, and generalized anxiety disorder.  Axis 
II diagnoses included mild to moderate mental retardation and 
dependent personality disorder.  

By August 1991 rating decision, the RO denied an evaluation 
in excess of 50 percent for the veteran's service-connected 
psychiatric disability.

On May 1992 VA psychiatric examination, the veteran was 
cooperative but his demeanor was dull and listless.  His 
affect was somewhat anxious, and he was preoccupied with 
somatic concerns.  Concentration was poor as was fund of 
knowledge.  The examiner diagnosed borderline intellectual 
functioning and organic mood disorder with anxious features.

A May 1995 comprehensive private psychological assessment 
reflected a diagnosis of dementia due to head trauma.

On May 1995 VA neuropsychiatric examination, the examiner 
diagnosed psychotic disorder with delusions and 
hallucinations due to a traumatic head injury and dementia 
due to head trauma.

By July 1995 rating decision, the RO denied an increased 
rating for the veteran's service-connected anxiety disorder.

By May 1996 Board decision, a 100 percent rating for the 
veteran's service-connected psychiatric disability was 
granted.  By June 1996 rating decision, the RO assigned an 
effective date of August 30, 1989, as the veteran's claim for 
increase had remained active and pending since that date.

In December 1998, the veteran indicated that an effective in 
1956 should have been assigned his 100 percent evaluation for 
a service-connected psychiatric disability.

By January 2000 decision, the RO denied an effective date 
earlier that August 30, 1989 for entitlement to a 100 percent 
evaluation for a service-connected psychiatric disability.  

Law and Regulations 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C. § 5101(a) 
(2002); 38 C.F.R. § 3.151(a) (2001).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2001).  

VA is not required to anticipate a potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. § 3.160 (2001).  With 
regard to the terms "application" or "claim", the Board notes 
that once a formal claim for compensation has been allowed, 
receipt of a VA hospitalization report, a record of VA 
treatment or hospitalization will be accepted as an informal 
claim for increased benefits, and the date of such record 
will be accepted as the date of receipt of a claim.  38 
C.F.R. § 3.157(b)(1) (2001); see also 38 C.F.R. § 3.155(a).  
The Board further notes that the Court has held that the VA 
has constructive knowledge of documents generated by VA 
medical facilities even if such records are not physically 
part of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise 
provided, the effective date of an award of increased 
evaluation shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefor.  38 U.S.C. § 5110(a); 38 C.F.R. § 
3.400(o)(1).  

Applicable laws and regulations further set out that the 
effective date of an award of increased compensation may be 
established at the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the application for an increased evaluation is received 
within one year from that date.  38 U.S.C. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (2002); 38 C.F.R. § 3.102 (2001).  

Analysis

By April 1989 decision, the Board denied entitlement to an 
evaluation in excess of 50 percent for the veteran's service-
connected psychiatric disability.  Thereafter, he filed 
another claim for increase on August 30, 1989.  There is no 
medical evidence that could be construed as an informal 
application for increase between the date of the Board's 1989 
determination and the veteran's renewed claim for an 
increased rating.  See 38 C.F.R. § 3.155.  Furthermore, a 
review of the record reveals that it was not factually 
ascertainable within one year prior to the filing of the 
renewed claim that a 100 percent rating was warranted, 
thereby precluding an effective date between April 1989 and 
August 30, 1989.  See 38 C.F.R. § 3.400(o)(2).  Thus, the 
earliest date for which an increased rating could be granted 
is that of the filing of the renewed claim for increase, 
i.e., August 30, 1989.  See 38 C.F.R. § 3.400(o)(1).

The Board notes that as a general rule, the effective date of 
an award of compensation is the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 U.S.C. 
§ 5110(a); 38 C.F.R. § 3.400.  As outlined above, an 
effective date before August 30, 1989 cannot be granted.  
Additionally, because the veteran is entitled to the benefit 
of the doubt, the Board will not enter into an inquiry of 
whether actual entitlement to a 100 percent evaluation arose 
after the filing of the claim for increase.  See Id.; 
38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

In summary, pursuant to the facts of this case, the date of 
filing of the claim for an increased rating for a psychiatric 
disability is the earliest date for which the claim for 
increase can become effective.  Therefore, August 30, 1989 
remains the effective date for the grant of a 100 percent 
disability rating for the veteran's psychiatric disability. 


ORDER

An effective date earlier than August 30, 1989 for the grant 
of a 100 percent rating for a service-connected psychiatric 
disability is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

